Case 2:16-cv-00254-DRH-AKT Document 59-3 Filed 03/10/20 Page 1 of 6 PageID #: 331



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------)(
  FRANCISCO RODRIGUEZ and ARISTIDES                                        Civil Case No.: 2:16-cv-0254
  ALFREDO DILLATORO,                                                       (DRH)(AKT)

                                      Plaintiffs,                 DECLARATION OF ERIC J. BRESSLER
                                                                  IN SUPPORT OF MOTION TO DISMISS
           -against-                                                     PURSUANT TO FRCP 37
                                                                   AND FOR SUMMARY JUDGMENT
                                                                       PURSUANT TO FRCP 56


  RIDGE RESTAURANT, INC. d/b/a ALFREDO'S
  PIZZERIA, DENNIS D'ONOFRIO,
  and PHILIP D'ONOFRIO,

                                      Defendants.
  ------------------------------------------------------------··)(

          I, Eric J. Bressler, hereby state and declare:

           1.       I am a member of Wickham, Bressler & Geasa, P.C., attorneys for defendants and

  make this declaration in support of defendants' motion seeking (a) dismissal as against plaintiff

  Francisco Rodriguez pursuant to Federal Rules of Civil Procedure 3 7, (b) summary judgment as

  against plaintiff Aristides Alfredo Dillatoro and in the event relief pursuant to Rule 3 7 is not

  granted, then also against plaintiff Rodriguez. I am responsible for the defense of this action and

  have knowledge of the facts as set for herein by reason thereof.

                                            PROCEDURAL HISTORY

          2.       This action as commenced by filing and service of a complaint (Docket # 1).

  Defendants opposed and answered by denying the material allegations thereof (Docket #8).

  Plaintiff thereafter moved to amend the complaint, which motion was granted (Docket #39). An

  amended complaint was thereafter filed (Docket #40). An amended answer was filed (Docket




                                                            1
Case 2:16-cv-00254-DRH-AKT Document 59-3 Filed 03/10/20 Page 2 of 6 PageID #: 332



  #45). Copies of the amended complaint and amended answer are annexed hereto and

  incorporated herein as Exhibits A and B.

          3.      Paper discovery was conducted both before and after the complaint was amended.

  Depositions of the parties except plaintiff Rodriguez were held on September 16, 2019.

  Defendants now move for dismissal as to plaintiff Rodriguez and summary judgment.

                                   RELIEF PURSUANT TO RULE 37

          4.      The facts which warrant relief against plaintiff Rodriquez under Rule 3 7 are set

  forth, infra, in detail. These facts are not disputed.

          5.      This application for relief pursuant to Rule 37 is the combination of a long series

  of delaying tactics by plaintiff, including failure to comply with multiple Scheduling Orders as

  set forth, infra. The ultimate action giving use to this application is the failure and refusal of

  plaintiff Rodriguez to appear for his deposition of September 16, 2019.

          6.      The Magistrate Judge issued a series of Scheduling Orders as follows:

                  (a)     Scheduling Order dated January 13, 2017 (Docket #23)

                  (b)     Scheduling Order dated April 12, 2019 (Docket #48)

                  (c)     Amended Scheduling Order dated May 30, 2019 (Docket #52)

                  (d)     Order granting DE [53] Motion for Extension of Time to Complete

                          Discovery entered and filed on August 7, 2019 (Minute Order).

  Copies of the Scheduling Orders are annexed hereto and incorporated herein as Exhibit C.

          7.      Plaintiffs failed to comply with these orders until the Order of August 7, 2019 in

  that discovery was not provided.




                                                      2
Case 2:16-cv-00254-DRH-AKT Document 59-3 Filed 03/10/20 Page 3 of 6 PageID #: 333



         8.       On April1, 2019 defendants made application under Rule 37 to compel plaintiffs

  to appear for deposition. In response, the Magistrate Judge issued the scheduling order dated

  May 30, 2019 (Docket #52).

         9.       Deposition of the plaintiff was set for September 16, 2019 pursuant to the last

  Scheduling Order. At that time plaintiff Rodriguez failed to appear. Plaintiffs counsel advised as

  to his belief that plaintiff Rodriguez had left the Country. Plaintiffs counsel further advised that

  he would be moving to be relieved (see paragraph 15, infra) and later so advised the Court

  (Docket #55).

         10.      Discovery was closed on September 20,2019 by virtue ofthe last Scheduling

  Order. Defendants have been prejudiced by plaintiff Rodriguez's non-appearance. There is no

  justification for such non-appearance. Dismissal is the appropriate remedy for such conduct.

                                 RELIEF PURSUANT OT RULE 56

         11.      As set forth in the affidavits of Dennis D'Onofrio and Philip D'Onofrio, plaintiffs

  recorded the time at which they arrived at work at Ridge Restaurant, Inc., "Afredo's" and the

  time they departed work by means of a time clock and time cards, "Time Cards". Copies of such

  Time Cards are annexed to the affidavit of Dennis D'Onofrio.

         12.      In order to assist the Court the information on the Tim Cards has been organized

  on a spreadsheet and analyzed, "Spreadsheet". A copy of this Spreadsheet is annexed hereto and

  incorporated herein as Exhibit D.

         13.      The columns in the Spreadsheet are described as follows:

                  (a)    Column B- Work week ending
                  (b)    Column C -Days worked
                  (c)    Column D- Original straight hours
                  (d)    Column E- Original overtime hours
                  (e)    Column F - Original straight pay
                  (f)    Column G- Original overtime pay



                                                    3
Case 2:16-cv-00254-DRH-AKT Document 59-3 Filed 03/10/20 Page 4 of 6 PageID #: 334



              (g)    Column H - Original total straight and overtime pay
              (h)    Column I- Adjusted straight hours
              (i)    Column J- Adjusted overtime hours
              G)     Column K- Adjusted straight pay
              (k)    Column L- Adjusted overtime pay
              (1)    Column M- Adjusted total straight and overtime pay
              (m)    Column N- Adjusted straight hours to include lunch hours
              (n)    Column 0 -Adjusted overtime hours to exclude lunch hours
              (o)    Column P- Adjusted straight pay
              (p)    Column Q - Adjusted overtime pay
              (q)    Column R- Adjusted total straight and overtime pay

        14.   A description of the spreadsheet is as follows:

        (a)   Columns B-H, reflect information off of the time cards.
              (i)   Column B, description of the work week schedule.
              (ii)  Column C, "Days Worked", shows the number of days worked each week.
              (iii) Column D, "Original Straight", shows the total number of Straight Hours
                    logged on the time cards for each week.
              (iv)  Column E, "Original Overtime" shows the amount of overtime logged in
                    the time card that was incorrectly converted from hour and minute format
                    into decimal format.
              (v)   Column F, "Original Paid Straight", shows the original amount paid to
                    employee for straight hours worked weekly.
              (vi)  Column G, "Original Paid Overtime", shows the original amount paid to
                    employee for overtime hours worked weekly.
              (vii) Column H, "Original Paid Total", shows the original total amount paid to
                    employee weekly for straight and overtime hours worked.

       (b)    Columns I- M recalculate all totals correctly converting hours worked in
              hour/minute format into decimal format.
              (i)    Column I, "Adjusted Straight", shows the Straight hours worked---
                    these were not affected in the decimal conversion as every week over 40
                    hours were worked and the employees were paid 40 straight hours with no
                    extra minutes, with the exception of the week ending April 51h for Alfredo
                    Villatoro.
              (ii)  Column J, "Adjusted Overtime", is the correct decimal conversion from
                    hour, minute format of the overtime hours worked per week.
              (iii) Column K, "Adjusted Paid Straight", shows the amount that should be
                    paid to employee for straight hours worked weekly --- these were not
                    affected with adjusted overtime calculation.




                                               4
Case 2:16-cv-00254-DRH-AKT Document 59-3 Filed 03/10/20 Page 5 of 6 PageID #: 335



                (iv)    Column L, "Adjusted Paid Overtime" shows the amount that should be
                        paid to employee for overtime hours worked weekly based on correct
                        decimal conversion.
                (v)     Column M, Adjusted Total", shows the total amount that should have been
                        paid to employee weekly for straight and overtime hours worked.

        (c)     Columns N through R use the correct decimal conversion and then
                reallocate 1 hour per day worked from overtime into straight hours pay
                rate. This shift is so that breaks are being paid at the straight rate,
                rather than overtime.
                (i)     Column N, "Adj. Straight- Lunch as Straight", shows the amount
                        of hours assigned to straight payment per week. This includes 40 hours
                        of work and one hour per day for lunch.
                (ii)    Column 0, "Adj. Overtime- Lunch as Straight", shows the recalculated
                        amount of hours worked that are classified as overtime. This is the
                        original amount of overtime hours minus one hour each day for lunch.
                (iii)   Column P, "Adj. Lunch as straight, Paid Straight", shows the amount the
                        employee should have been paid at a straight rate, adding one hour per day
                        for lunch from the original total.
                (iv)    Column Q, "Adj. Lunch as Straight, Paid Overtime", shows the amount
                        the employee should have been paid at an overtime rate, subtracting one
                        hour per day for lunch from the original total.
                (v)     Column R, "Paying Lunch as Straight, Paid Total", is the total amount
                        employee should have been paid with the former two numbers.

        15.     As can be seen in the Spreadsheet, for each week, taking into account the proper

     rate for breaks and properly converting minutes into decimal form, Plaintiffs were overpaid

     for each week, i.e. (Column H exceed Column R). The result in any error in decimal usage

     was more than offset by the higher rate paid for breaks.

        16.     True and correct portions of the deposition of Plaintiff Dillatoro are annexed

     hereto and incorporated herein as Exhibit E as follows:

                (a)    Page 14line 11- page 15 line 5

                (b)    Page 21 line 8 -page 29 line 23




                                                  5
Case 2:16-cv-00254-DRH-AKT Document 59-3 Filed 03/10/20 Page 6 of 6 PageID #: 336



                 (c)    Page 29 line 24- page 30 line 24

                 (d)    Page 33 line 17 -page 33 line 20

          17.    True and correct portions of the deposition of defendant Dennis O'Onofrio are

  annexed hereto and incorporated herein as Exhibit F as follows: page 4

         Pursuant to 28 USC§ 1746, I declare under penalty of perjury that the foregoing is true

  and correct.


  Executed on December /0, 2019
                                                                           ;1




                                                               411
                                                             Erif J.Ltfessler ,Esq.-   -----




                                                  6
